                Case: 1:19-cr-00870 Document #: 1 Filed: 11/18/19 Page 1 of 10 PageID #:1


 t',,f     "   l,autr,,ELr,",,,                             AUSA Esther S. Mignanelli (312) 353-5323

        NolJ 1   s 2s1s'1f{6         UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS
  THOMAS G BRUTON                          EASTERN DIVISION
CI,ERK, U.S. DISTRICT COURT
 UNITED STATES OF AMERICA
                                                     CASE*'*TPC R                           8?0
                          v.
                                                                 I{AGISTRATE JUDGE COLE
 STEPHEN GAI,ATI

                                         CRIMINAL COMPLAINT

        I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
On or about November 16, 2019, at Cook County, in the Northern District of Illinois, Eastern
Division, the defendant(s) violated:
      Code Section                                 Offense Description
      Tit1e 18, United States Code, Section        by intimidation, took from the person and
      2113(a)                                      presence of a bank employee, approximately
                                                   $2,510 in United States currency belonging to
                                                   and in the care, custody, control, management
                                                   and possession of Fifth Third Bank located at
                                                   1801 West Algonquin Road, Rolling Meadows,
                                                   Illinois, the deposits of which were then insured
                                                   by the Federal Deposit Insurance Corporation

     This criminal complaint is based upon these facts:
      X    Continued on the attached sheet.

                                                       HERBERT E. HOGBERG III
                                                       Special Agent, Federal Bureau of Investigation
                                                       (FBr)

Sworn to before me and signed in my presence.

 Date: November 18, 2019


 City and state: Chicaso- Illinois
                                                                   Printedhame and Title
     Case: 1:19-cr-00870 Document #: 1 Filed: 11/18/19 Page 2 of 10 PageID #:1




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                       AFFIDAVIT
      I, HERBERT E. HOGBERG III, being duly sworn, state as follows:

       1.        I am a Special Agent with the Federal Bureau of Investigation, and have

been so employed for over seventeen years. Previously I was a full time and part time

police officer with the City of Elmhurst, Illinois for eight years. My current

responsibilities include the investigation of violent crimes, including, among others,

bank robbery, kidnappings, and the apprehension of violent fugitives.

      2.         This affidavit is submitted in support of a criminal complaint alleging

that Stephen GALATI has violated Title 18, United States Code, Section 2113(a).

Because    this affidavit is being submitted. for the limited purpose of establishing
probable cause      in support of a criminal complaint    charging GAIATI with bank

robbery,    I   have not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish

probable cause to believe that the defendant committed the offense alleged in the

complaint.

      3.         This affidavit is based on my personal knowledge, including         my

interviews of witnesses, as well as information provided          to me by other law
enforcement agents and others.
       Case: 1:19-cr-00870 Document #: 1 Filed: 11/18/19 Page 3 of 10 PageID #:1




        FACTS SUPPORTING PROBABLE CAUSE

        4.    As further discussed below, on November 16, 2OL9, at approximately

10:45 &.o., GALATI robbed the Fifth Third Bank located        at   1801 West Algonquin

Road   in Rolling Meadows, Illinois. Unbeknownst to GAIATI, a GPS tracker device

was included with the cash that GALATI stole from the bank. Following the robbery,

the location information emitted from this tracker led law enforcement officers to a

black Ford Fusion, which was later identified to be the vehicle driven by GAI,ATI.

                    Robbery of the Fifth Third Bank located at
             180I- West Algonquin Road in Rolling Meadows, Illinois

        5.    According to bank surveillance footage, on November 16, 20L9, at

approximately 10:45 o.ffi., the Fifth Third Bank located at 1801 West Algonquin Road

in Rolling Meadows, Illinois, was robbed.

        6.    According to a Fifth Third Bank teller ("Teller 1"),    in the morning of

November 16, 2019, TeIIer 1 was working at the bank. Teller 1 saw a male individual

come into the bank through the front doors, approach Teller        l's window, and hand

over a folded demand note. TeIIer 1 recalled this note read in effect and in part, "This

is a robbery. Don't do anything stupid." Teller 1 also observed some numbers written

on the note, but could not recall what the rest of the note said. When Teller 1 realized

this individual was robbing the bank, Teller 1 became fearful for his/her life and

fearful for the safety of others inside the bank.

        7.    According to TeIIer 1, the robber then told Teller 1, "Don't do anything

stupid. Give me everything you have in your d.rawer. No dye packs. Don't hit the

alarm. Do as I told you or I will shoot you." The robber also gave Teller 1 a black
     Case: 1:19-cr-00870 Document #: 1 Filed: 11/18/19 Page 4 of 10 PageID #:1




duffel bag, which he/she began to fiII with money from Teller 1's teller drawer. While

placing money into the duffel bag, Teller 1 also placed a GPS tracker into the duffel

bag. Meanwhile, the robber repeatedly told Teller 1 to "Move" and "Hurry IJp." After

Teller 1 returned the duffel bag, the robber reached over the counter, grabbed the

demand. note from Teller 1, and left the bank out the front doors.

      8.     While Teller 1 was interacting with the robber; a bank customer

("Witness 1") was being assisted by another teller. According to Witness 1, Witness   1


heard the robber swearing at TeIIer 1, and saying things like, "Don't mess with me"

and "You screwed me up." Witness 1 observed the robber reach over the counter.

Around the time the robber was walking out of the bank, Teller 1 looked at Witness

1 and whispered,   "I got robbed." Witness 1 then ran outside the bank and followed
the robber. Witness 1 stated. that the robber walked" out of the bank like a "normal

person" and walked into an adjacent restaurant, which is located just south of the

bank. Witness 1 observed the robber remove a hood and a white hairnet he was

wearing under the hood. Witness 1 stated he/she did not follow the robber inside the

restaurant, because Witness   1   was afraid the robber was carrying a weapon.

      9.     Teller 1 described the robber as a white male, approximately 5 feet and

5 or 6 inches, with a skinny build, wearing jeans and a black-and-white shade of

camouflage jacket/hoodie, with the hood pulled up over his head and the strings tied

up to his chin. IJnderneath the hoodie, TeIIer 1 observed the robber was wearing some

type of white head covering, which appeared to be a hairnet.




                                            3
     Case: 1:19-cr-00870 Document #: 1 Filed: 11/18/19 Page 5 of 10 PageID #:1




       10. Witness 1         described   the robber as a White male            individual,

approximately 5 feet and 9 inches, at least over 40 years of age, with light colored

hair, and a noticeable large nose. Witness 1 observed the robber wore black sports

pants, black gloves, Nike shoes, and a Nike black and silver sport jacket/hoodie, with

the strings tied to cover around his face. Witness 1 did not observe the robber carrying

a bag, but said stated   that the robber stuffed money inside his pockets.

      8.       The still photos of video footage from inside the bank, which I reviewed

following the robbery, showed, among other things, the bank robber to be a white

male, around 50 to 60 years of age, and weighing approximately 180-200. The bank

robber also wore a black-and-white camouflage-colored hood with the edges tightly

pulled by a draw string concealing part of his face, glasses, a black long sleeve jacket

with a black-and-white camouflage pattern on it, black gloves, black pants, black
shoes, and also carried a black bag.

      9.       Based. upon my review of the   still photos of the bank's video footage, the

bank robber entered the bank on November 16, zOLg, at approximately 10:45 a.m.,

and left at approximately lO:47 a.m.

                GALATI's Flight from Law Enforcement and Arrest

      11.      Once the robber left the bank with the United States currency and GPS

tracker   in   hand, location information from the GPS tracker was continuously

provided to local law enforcement agencies. Based upon law enforcement officers'

observations regarding the speed of the movement of the tracker, law enforcement

believed the tracker was likely traveling in a vehicle.
     Case: 1:19-cr-00870 Document #: 1 Filed: 11/18/19 Page 6 of 10 PageID #:1




      L2.    On November 16, 2019, at approximately 11:01a.m., SchaumburgPolice

Department officers, driving in marked patrol vehicles, were directed to the location

of the tracker, which at the time was in the area of 1251 Basswood Road in
Schaumburg, Illinois. While   in that area, Schaumburg Police Department officers
observed a black Ford Fusion with Illinois Registrat ionZZ89382 ("the Vehicle") drive

past them at a high rate of speed. The offi.cers then activated their emergency lights

and sirens and attempted to stop the Vehicle, but the Vehicle did not stop and

continued to drive away at a high rate of speed.

      13.    During the time officers attempted to stop the Vehicle, Schaumburg

Police Department offi.cers observed the driver throw a black bag from the Vehicte.

Rolling Meadows Police Department officers later searched the bag tossed from the

Vehicle and found insid"e of the bag a white hair net, a pair of black gloves, and

sunglasses. Schaumburg Police Department officers also observed the driver throw a

camouflage hat from the vehicle, which was later collected by Rolling Meadows Police

Department officers.

      L4.    Schaumburg Police Department officers then observed the Vehicle

travel toward RoseIIe Road and Interstate 90. The Vehicle was last seen by
Schaumburg Police Department officers entering Interstate 90 eastbound, and at this

time Schaumburg Police units ended their attempts to stop the Vehicle. Based upon

officers' observations of the GPS tracker location information around the time

Schaumburg Police Department officers attempted         to stop the Vehicle,   officers




                                          5
     Case: 1:19-cr-00870 Document #: 1 Filed: 11/18/19 Page 7 of 10 PageID #:1




believed the location information emitted by the tracker was consistent with the

movement of the Vehicle.

      15.    When the Vehicle entered.Interstate 90 eastbound, officers provided the

description of the Vehicle and its last observed location over the police radio network

and the Illinois State Police Emergency Radio Network.

      16.    Based upon the GPS tracker location information, officers observed

around this time that the tracker continued to travel east on Interstate 90 toward

Chicago O'Hare International Airport.

      t7.    According to Chicago Police.Department officers at O'Hare, they were

advised by their dispatch that the GPS tracker location information was showing the

tracker in the area of Terminal 2 moving toward Terminal 3 of the Airport. When

Chicago Police Department officers responded, they observed the Vehicle traveling

from the area of Terminal 3 and going toward Interstate 190 eastbound.

      18.    According to Chicago Police Department officers, upon observing the

Vehicle, they activated their emergency lights and sirens and attempted to stop the

Vehicle, but the Vehicle continued onto Interstate 190 eastbound. While the Vehicle

was still moving and approaching East River Road, officers observed a large amount

of United States currency being thrown from the Vehicle onto the roadway. Multiple

Chicago Police Department units stopped around this time to attempt to recover the

United States currency. According to Chicago Police Department officers, while

collecting the currency that was thrown from the Vehicle, officers also found the Fifth

Third Bank's GPS tracker on the roadway nearby some of this cash.


                                           6
       Case: 1:19-cr-00870 Document #: 1 Filed: 11/18/19 Page 8 of 10 PageID #:1




        19.     The Chicago Police Department offi.cers that continued to follow the

Vehicle observed. the Vehicle approach Cumberland. Avenue, turn northbound. on

Cumberland Avenue, and continue into a residential area where the Vehicle was

stopped   by Chicago Police Department officers nearby 6809 Olmsted Avenue, in
Chicago, Illinois.

        20.     According to Chicago Police Department officers, at approximately 11:30

a.ffi., GALATI, the d.river and. only occupant of the Vehicle at the time, was taken into

custody. According to Chicago Police Department officers, at the scene, GAI"ATI

identified himself with another name. After he was later taken into Rolling Meadows

custody, GALATI identified himself        to   offi.cers as Stephen Ga1ati.   At that time,
officers searched his name and date of         birth and located an image of his driver's
license, which also identified him as Stephen      GAIATL

             Additional Identifrcations of GALATI         as the Bank Robber

el      d/      *proximately    2 hours afber the bank robbery, offi.cers   with the RoIIing

Meadow Police Department conducted a show up identification              with Teller 1 by
transporting GALATI to the Fifth Third Bank. Upon observing GALATI, TeIIer                 1


stated, "That looks like him. But, he is not wearing the hairnet or the hood.        I think
that's nt-rl{

 ,L4 E'         According to Illinois Secretary of State records, the Vehicle is registered

to a relative of GALATI ('Witness2"). Witness 2 was interviewed by law enforcement.

Witness 2 stated that GALATI had been living with Witness 2 from around December

2017   until on or about November 2,2019. According to Witness 2, on the morning of
     Case: 1:19-cr-00870 Document #: 1 Filed: 11/18/19 Page 9 of 10 PageID #:1




November 16, 20L9, GALATI drove Witness 2 to work in the area of Hicks Road and

Euclid Avenue in RoIIing Meadows, Illinois, dropping off Witnes s 2 atapproximately

9:50 a.m. During the time Witness 2 was planning to be at work that day, Witness 2

believed GAIATI was going to use the Vehicle        to go grocery shopping, pick   up

prescriptions, and run errands. Witness 2 believed GALATI was going to pick up

Witness 2 from work at approximately 6:00 p.m. on November 16, 20L9.

L3 ,4        Witness 2 was shown an Illinois Secretary of State photograph and bank

surveillance photograph of GALATI. Witness 2 identified the individual in both of the

photographs as GALATI.

                          Loss to the Fifth Third Bank

24    #     After the robbery, Fifth Third Bank employees confirmed that the bank

was robbed of approximately $2,510      in United   States currency. Chicago Police

Department offi"cers recovered approximately $2,122 in United States currency from

the cash that law enforcement offi.cers observed the individual later identified   as

GALATIt6ss from Vehicle
       (f                  1.


15 rt.      According to bank personnel and a law enforcement search of records

maintained by the Federal Deposit Insurance Corporation, Fifth Third Bank was

insured by the Federal Deposit Insurance Corporation at the time of the robbery.




                                          8
    Case: 1:19-cr-00870 Document #: 1 Filed: 11/18/19 Page 10 of 10 PageID #:1




                                    Conclusion

2(0 #        Based on the foregoing facts,    I respectfully   submit there is probable

cause to believe that, on or about November ir-6,2019, GALATI did, by intimidation,

take from the persons and presence of bank employees approximately $2,510 in

United States currency belonging to, and in the care, custody, control, management,

and possession of Fifth Third Bank, located at 1801 West Algonquin Road, Rolling

Meadows, Illinois, the deposits of which were then insured by the Federal Deposit

Insurance Corporation, in violation of Title 18, United States Code, Section 2113(a).




                                       FURTHER AFFIANT SAYETH NOT.


                                       HERBERT E.
                                       Specia1 Agent, Federal      ureau of
                                       Investigation


                     SWORN to
                       18, 2019.




                agistrate Judge




                                          9
